The opinion of the Court was delivered by
Bermudez, C. J.
The accused appeals from a verdict of manslaughter and a sentence of eighteen years at hard labor.
The record contains three bills of exception : one, to the refusal of the district judge to grant a continuance; another, to a ruling on a question of admission of testimony, and the last one, to the refusal of the judge to give certain charges to the jury.
It appears from the first bill that the homicide, with which accused is charged, was committed on the 29th of September, 1886; that he surrendered himself the same day, and was committed without bail; *242that he. was arraigned on the 4th of October following, and the case was fixed for the 9th ensuing; that when the ease was called ho moved for a continuance on the following grounds, viz :
That the accused was entitled to reasonable time within which to malee the necessary arrangements to retain and secure counsel, and that lie has not been allowed the same.
That said counsel, when retained, were entitled to a reasonable time within which to prepare his defense, and that, under the circumstances, they have not been so allowed.
That the evidence elicited and annexed, shows that the public mind is excited against him, so that he cannot have the fair trial which he may, when the excitement subsides.
The motion which was made for a continuance went into details to show the verity of the grounds, and is supported by the oath of the accused, which is fortified by that of the counsel.
It appeal's from the showing made, that it is not until the 8th of October, the day preceding that fixed for the trial, that the accused could make definite arrangements with counsel for his defense and that the latter could not, in the short delay ensuing between the occurrence of the act and the day assigned for trial, prepare the defense in such a manner as the gravity of the case demanded, involving the life of a citizen ; that the counsel could not procure the necessary books in time, although due diligence had been used, and could not safely proceed to trial in this unprepared condition, as the case, it was alleged, involves many nice and intricate questions of law, requiring long, patient and careful study and consideration of authorities.
Prom the foregoing recital it appears that the accused was convicted on the ninth day following the commission of the offense for which he was indicted, and that the application was made for a continuance on the first calling of the case for trial.
In State vs. Ferris, 16 Ann. 425, this Court said, in reference to accused in criminal cases:
u The law securing to them the assistance of counsel, did not iutend to extend a barren right, for, of what avail would be the privilege of counsel * * * if, on the spur of the moment, without an opportunity of studying the case, the former should be compelled to enter into the investigation of the case.”
In a more recent prosecution, State vs. Simpson, 38 Ann. 24, this Court held, that the right to be heard by counsel, guaranteed by the Constitution to the accused, is not an empty formality, but an inesti*243niable privilege, and that such counsel should be allowed reasonable time to prepare the defense.
In that case, singular enough, the ruling was made by the same judge, the defendant was represented by the same counsel, and the accused arraigned and tried on similar days, the former onthootli, and the 9fch of October.
The showing then made for a continuance was substantially the same, if not somewhat weaker, tliau that in the iustant prosecution.
If, in that case, the lower court erred in its refusal to continue the trial to some other day, we cannot but rule now, that the postponement of the same ought to have been allowed.
Precipitancy, instead of accelerating, at times procrastinates the trial of offenders.
This view dispenses us from passing on the other grounds for a continuance.
It is therefore ordered and decreed that the verdict herein he set aside, and the sentence and judgment thereon reversed, and that this case he remanded to the lower court for further proceedings according to law.